Citation Nr: 1727891	
Decision Date: 07/18/17    Archive Date: 07/27/17

DOCKET NO.  13-17 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left shoulder disability.

4.  Entitlement to service connection for allergic rhinitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran attended the United States Military Academy in West Point, New York, between 1976 and 1980.  He served additional periods of active duty from May 1980 to September 1988, February 2003 to November 2003, and January 2009 to January 2010, to include overseas service.  He had additional periods of service in the Army Reserves.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2017, the Veteran testified before the undersigned Veterans Law Judge at a hearing at his local RO (Travel Board hearing).  A transcript of the hearing is of record.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's sleep apnea had its onset during active service.

2.  The Veteran's tinnitus is etiologically related to his active service.

3.  The Veteran's left shoulder disability is etiologically related to his active service.

4.  The Veteran's allergic rhinitis had its onset during active service.
CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 

3.  The criteria for service connection for a left shoulder disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 

4.  The criteria for service connection for allergic rhinitis have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

In this decision, the Board grants entitlement to service connection for sleep apnea, tinnitus, a left shoulder disability, and allergic rhinitis.  This constitutes a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duties to notify or assist is necessary.

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. § 3.303 (a) (2016). 

Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996).

The Board notes that service as a cadet at the United States Military Academy is considered active duty military service.  See 38 C.F.R. § 3.6(b)(4).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The law mandates that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, reasonable doubt shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (b) (West 2015).  When a reasonable doubt arises regarding service origin, that doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2016).  An accurate determination of etiology is not a condition precedent to granting service connection; nor is definite etiology or obvious etiology.  Alemany v. Brown, 9 Vet. App. 518 (1996); 38 U.S.C.A. § 5107 (b) (West 2015).  Further, a Veteran need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  Entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  When the evidence is in relative equipoise, the law dictates that the appellant prevails.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background and Analysis

The Board has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

Sleep apnea

The record shows the Veteran was diagnosed with sleep apnea following a sleep study in June 2004.  He has asserted his sleep apnea had its onset during his deployment in Kuwait in 2003.  As detailed below, the Board has determined a preponderance of the evidence supports the Veteran's contention.

The Veteran was deployed to Kuwait in 2003 in support of Operation Iraqi Freedom.  In an October 2003 post-deployment health assessment, he indicated he had experienced tiredness after sleeping during deployment.

In a January 2012 statement, the Veteran's wife asserted she had been married to the Veteran since June 1997.  She stated that when the Veteran returned from deployment to Kuwait in December 2003, she noticed a major change in his sleeping habits.  Specifically, she noted he had gone from sleeping soundly each night to continually tossing, turning, snoring, and waking up gasping for breath.  After convincing the Veteran to see a specialist, he was diagnosed with sleep apnea.

The Veteran's claim is further supported by buddy statements authored by J.J., M.L., and W.W., all retired Army officers who served with the Veteran in Kuwait.  In effect, the statements relate that prior to being deployed to Kuwait, the Veteran slept in close quarters with others and was never observed snoring.  While assigned to the Port of Shuiaba in Kuwait, the Veteran also slept in close quarters with other officers and was not observed snoring initially.  Around mid-June 2003, the Veteran was placed in charge of a highly important project to clear large quantities of backlogged equipment at the Port of Shuwaikh.  This work involved long hours and little sleep.  During this period, the Veteran was observed to begin snoring very loudly by a fellow officer in a neighboring sleeping trailer.  Following his return to Port of Shuiaba, the Veteran was noticed by his fellow officers, who, again, slept in close quarters with him, to have begun snoring loudly and gasping for breath during sleep.  The officers recalled throwing objects at the Veteran in an effort to get him to turn over and stop snoring.

In a May 2013 statement, the Veteran recalled receiving the sort of feedback described above from fellow officers to the effect that he had begun snoring and would abruptly gasp for air while sleeping.  The Veteran recalled waking in the morning still very tired and fatigued, and making an appointment with a specialist shortly after returning from deployment.  He explained he opted to wait until June 2004 for an appointment with the physician his primary care physician had referred him to, and, as noted above, it was following this appointment that the Veteran was diagnosed with sleep apnea.

Upon a review of the foregoing, and having resolved all reasonable doubt in favor of the Veteran, the Board has concluded that granting of service connection for sleep apnea is warranted.  In this regard, the Board notes the Veteran, his fellow officers, and his wife are competent to attest to recurrent and persistent sleep apnea symptoms, both during and after service, which are capable of lay observation.  Moreover, their statements are internally consistent, uncontroverted by other evidence of record, and therefore, in the Board's opinion, are credible.  Moreover, the Board notes the Veteran was first diagnosed with sleep apnea only six months after returning from deployment.  In sum, the Board has found a preponderance of the evidence shows the Veteran's sleep apnea symptoms were first present during active service and have continued to the present day.  As such, granting of service connection for sleep apnea is warranted.

Tinnitus

With regard to tinnitus, with respect to a current disability, the Board notes that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability of tinnitus for purposes of service connection.

The Veteran has contended his tinnitus had its onset during service in approximately 1980 when he went to a basic officer course and was put in charge of a platoon during a live-fire exercise.  He explained he did not wear earplugs because he had to control three squads and needed to hear everybody talking.  Following the exercise, he could see people's mouths open but could not hear anything, and experienced pounding pain.  He experienced hearing loss but it went away in two or three days.  He further described participating in additional live-fire exercises during service which involved anti-tank weapons, machine guns, M-16s, M203s, mortar rounds, and artillery.  He has asserted he has experienced intermittent ringing in his ears since these early service experiences.  He further noted he was exposed to the loud noises inside ships while offloading combat vehicles in 2003 in Kuwait, and to the noise of helicopters and the constant loud hum of generators in 2009 while serving in Kandahar, Afghanistan.  The Veteran explained that he declined to mention his symptoms during post-deployment physicals because he did not want to be detained for further examinations, but that he had experienced intermittent ringing in his ears since these early service experiences.

Resolving all doubt in favor of the Veteran, the Board finds that the evidence is at least in equipoise as to whether the Veteran's tinnitus had its onset during service.  In addition, the Board finds the Veteran's reports of continuous, intermittent ringing in his ears are sufficient for purposes of establishing continuity of symptomatology.  See 38 C.F.R. § 3.303 (b) (2016). 

Accordingly, resolving all reasonable doubt in favor of the Veteran, service connection for tinnitus is warranted.  38 C.F.R. § 3.102 (2016).  See also 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Left shoulder disability

The Veteran has contended he suffered a left shoulder injury during a parachute jump at airborne school in 1978, but did not report it because he wanted to be allowed to complete his training.  He has contended his injury was subsequently aggravated by push-ups during his active duty service between May 1980 to September 1988, as well as during annual Army Physical Fitness Tests (APFTs) while in the Reserves.

In a February 1999 report of medical history, the Veteran indicated either a "painful shoulder, elbow, or wrist" and indicated he had left shoulder arthritis.  A November 1999 treatment note showed the Veteran's left shoulder had been bothering him, and he was diagnosed with left shoulder impingement syndrome.  The evaluating physician noted the Veteran did forty push-ups every other day for his Reserves training, and stated his opinion that this might have been playing a role in the Veteran's condition.

In June 2000, a physician recommended the Veteran not do push-ups for three months.  In August 2000 he was given a temporary profile for no push-ups due to his left shoulder injury.  In November 2000, a physician indicated the Veteran should permanently refrain from push-ups.  In September 2002 he was granted a permanent profile exempting him from push-ups required by the APFT.

A September 2010 VA examination report noted the Veteran reported he had left shoulder pain while doing his APFT, but offered no opinion regarding the etiology of the Veteran's symptoms.

In an August 2013 letter, Dr. A.H. stated it was her professional opinion, as the Veteran's physician, that it was possible that his left shoulder arthritis could have been brought on by landing on his shoulder during a parachute landing fall early on in his military career and progressively worsened during required push-ups for his APFTs.

At his February 2017 hearing, the Veteran reiterated he initially injured his shoulder at West Point in 1978, and that the condition continued to get worse and worse due to push-ups during active duty and during Reserve training.

As noted, service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Active military service includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6 (a) (2016).  Service connection is available for injuries and diseases incurred during active duty or ACDUTRA but, except for the exceptions listed, only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994).  If a claim relates to period of active duty for training, a disease or injury resulting in disability must have manifested itself during that period.  Paulson v. Brown, 7 Vet. App. 466 (1995). 

ACDUTRA includes full-time duty performed for training purposes by members of the Reserves.  38 C.F.R. § 3.6 (c) (2016).  INACDUTRA is generally duty, other than full-time duty, prescribed for Reserves or duty performed by a member of the National Guard of any State, other than full-time duty.  38 U.S.C.A. § 101 (23) (West 2014); 38 C.F.R. § 3.6 (d) (2016).  Annual training is an example of active duty for training, while weekend drills are examples of inactive duty training.

Upon a review of the foregoing, the Board finds the evidence in favor of the Veteran's claim is at least in equipoise with that against the claim.  Specifically, the Board finds the Veteran's consistent recollections of left shoulder pain since 1978 to be credible.  In addition, as noted, in November 1999, a military physician associated the Veteran's left shoulder condition to his Reserve training push-ups.  In this regard, whether the Board classifies the Veteran's Reserve push-ups as ACDUTRA or INACDUTRA, because the medical evidence indicates the Veteran became disabled due to an injury caused by the training, the training may form the basis of a grant of service connection.  See 38 C.F.R. § 3.6 (a) (2016).  Further, the Board finds that although Dr. A.H.'s opinion relating the Veteran's left shoulder disability to his 1978 parachute jump is not supported by a substantial rationale, the opinion is nevertheless entitled to some probative weight, as it was provided by a physician who directly treated the Veteran.

In sum, whether the Board credits the Veteran's theory that his left shoulder disability stemmed from a 1978 parachute jump, or his theory that it was caused by ACDUTRA or INACDUTRA training, the Board finds the evidence for and against the Veteran's claim is in equipoise.  As such, granting of service connection for a left shoulder disability is in order.

Allergic rhinitis

The record shows the Veteran has a current diagnosis of allergic rhinitis.  He has contended that this condition had its onset during active service.

A July 1977 treatment note shows the Veteran was prescribed medication for allergies.  September 1981, and April 1987, June 1988, and May 1992 reports of medical history indicated a history of hay fever.  A May 1997 report of medical history indicated a history of "hay fever-allergy."

At this juncture, the Board notes that allergic rhinitis is commonly known as hay fever.  See American College of Allergy, Asthma & Immunology, Types of Allergies - Allergic Rhinitis, available at http://acaai.org/allergies/types/hay-fever-rhinitis.

On a medical form in September 1998 the Veteran stated he continuously got nasal infections.  An October 1998 treatment note showed the Veteran reported he had gotten two or three sinus infections per year prior to moving south.  He was diagnosed with allergic rhinitis.
 
February 1999 and September 2000 reports of medical history again indicated a history of allergies, including hay fever and allergic rhinitis

In June 2001, a diagnosis of stable seasonal allergic rhinitis was provided.
 
A January 2010 treatment note showed the Veteran reported increased difficulty with nasal congestion following his return from active duty in Afghanistan.

At his February 2017 hearing, the Veteran testified that beginning with his time at West Point, he had had sinus infections every year.  He asserted his nasal congestion was still present, and was exacerbated every April since his time at West Point.

The Board notes that a veteran is presumed to be in sound condition when examined and accepted into service except for defects or disorders noted at entrance into service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.304 (b) (2016).  In this regard, upon a thorough review of the entire record, there is no evidence indicating the Veteran suffered from allergic rhinitis prior to service.  As such, he is presumed not to have had the condition upon his arrival at West Point in 1976.  

The first evidence of treatment for allergies appears in July 1977, and the record shows the Veteran has continued to complain of allergic rhinitis symptoms and to be treated for the condition from that time until the present day.

Under these circumstances, the Board finds a preponderance of the evidence shows the Veteran's current allergic rhinitis had its onset during active service.  Accordingly, granting of service connection for allergic rhinitis is in order.


ORDER

Entitlement to service connection for sleep apnea is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a left shoulder disability is granted.

Entitlement to service connection for allergic rhinitis is granted.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


